DETAILED ACTION
1.	This action is responsive to the following communication: a Continuation Application filed on August 2, 2021, a preliminary Amendment filed on November 10, 2021, four Information Disclosure Statements filed on August 2, 2021, October 11, 2021, June 24, 2022, and August 3, 2022, respectively, and an Examiner-initiated interview conducted on December 7, 2022.  This action is made non-final.
2.	Claims 1-19 are pending in the case, but Claims 1-7 are withdrawn from consideration (see below); Claims 8-19 remain under consideration, and out of those, Claims 8 and 13 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
4.	During a telephone conversation with Applicant’s representative, John Purcell (Reg. No. 76,480), on December 7, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a computer-implemented method for generating native graphical user interface elements corresponding to an executed application and corresponding components of a voice-user interface, classified in G06F 3/04842.
II. Claims 8-19, drawn to a method and a non-transitory computer-readable media, for generating an application-specific command from inputted audio data, classified in G06F 3/167.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent Claim 8 (and similarly, independent Claim 13) does not require “generating … a native graphical user interface based on an output of the executed application … [and] generating … a second interface element representative of the corresponding one of the components of the voice-user interface … the presented second interface element embedding the corresponding component of the voice-user interface into the native graphical user interface” as indicated in independent Claim 1; furthermore, independent Claim 1 does not require “identifying … linguistic elements that represent the audio data and that are relevant to the application interaction data … [and] generating … based on performing the natural language processing, structured data that includes one or more of the application-specific commands and one or more of the data inputs for the particular application,” as indicated in independent Claim 8 (and similarly, independent Claim 13).  
Since each group recites distinct features not recited in the other group, the combination and the subcombination have separate utilities – Group I is directed towards generation of native graphical user interface elements, which is a separate utility from processing audio input and generating application-specific commands from such input (Group II).  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 24-26, 28, 34-36 of copending Application No. 15/226,054 (hereinafter reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 24-26, 28, 35, and 36 of the reference application disclose or suggest each limitation recited in instant Claims 8-12 (and similarly, 13-19), as indicated below:
Claim 1 of Reference Application (Claims filed on 03/10/2020)
Instant Claim 8 (Claims filed on 11/10/2021)
A computer-implemented method, comprising: 
* receiving, by a computing device, (i) an indication of a user’s interaction with an application on the computing device and (ii) an utterance that corresponds to the user’s interaction with the application;

* transmitting, from the computing device, (i) context data that describes information about the user’s interaction with the application and (ii) audio data for at least a portion of the utterance that corresponds to the user’s interaction with the application; 

* obtaining, by the computing device, a command for the application to perform an action indicated by the utterance, wherein the command was generated based on (i) performing automated speech recognition on the audio data for at least a portion of the utterance that corresponds to the user’s interaction with the application, and (ii) performing natural language processing on a textual output of the automated speech recognition, including (a) using the context data that describes information about the user’s interaction with the application to identify the application to which the utterance is directed and (b) selecting the action from a plurality of pre-defined actions for the identified application based on matching at least a portion of the textual output of the automated speech recognition to a pre-defined text string for the action;

* performing, by the application on the computing device, and in accordance with the command, the particular action indicated by the textual output; 

* generating, by the computing device, data that indicates an output of the particular action performed by the application; and 

* presenting at least a portion of the data that indicates the output of the particular action performed by the application to a user through a corresponding interface of the application on the computing device.
A method, comprising: 

* obtaining, by a voice service provider executing in part on a user device and in part on a server, audio data that is captured by at least one microphone of the user device and that captures a spoken utterance of a user of the user device; 

* obtaining, by the voice service provider, application interaction data that characterizes a current or prior interaction between the user and a particular application executing at the user device;

* identifying, by the voice service provider, linguistic elements that represent the audio data and that are relevant to the application interaction data; 

* performing, by the voice service provider, natural language processing based on the identified linguistic elements and based on action data that defines a structured format of application-specific commands and data inputs for the particular application; 

* generating, by the voice service provider and based on performing the natural language processing, structured data that includes one or more of the application-specific commands and one or more of the data inputs for the particular application; and 

* transmitting, by the voice service provider and to the particular application executing at the user device, the structured data, wherein transmitting the structured data to the particular application causes the particular application to perform one or more application-specific actions, of the particular application, in accordance with the structured data


Dependent Claims 2, 24-26, 28, 35, and 36 of the reference application further disclose or suggest limitations recited in the instant claims (Cl. 2 teaches the utterance is spoken into a microphone; Cl. 24-26 further define user interaction data; Cl. 28 discloses selecting a command from a plurality of action-specific formats corresponding to different applications; Cl. 35 discloses performing natural language processing on textual output data; Cl. 36 further discloses command selection based on automated speech recognition).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending reference application in view of claim 1 of US 10,261,046 (hereinafter ‘046).  With respect to depedendent Claims 17-19, while the claims of the reference application do not appear to disclose or suggest embedding one or more particular application-neutral user interface elements in a native graphical user interface of the particular application, claim 1 of ‘046 can be relied upon for an explicit recitation of these limitations.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, US 9,734,839 B1, issued on August 15, 2017 (filed on June 20, 2012).
With respect to independent Claim 8, Adams teaches a method, comprising:
obtaining, by a voice service provider executing in part on a user device and in part on a server, audio data that is captured by at least one microphone of the user device and that captures a spoken utterance of a user of the user device (see Figs. 2 and 3, col. 5, lines 29-38, 51-59, and 61-65, showing that user provides voice input by a microphone, and further showing that the modules may be implemented locally and/or remotely, via a cloud/server).
obtaining, by the voice service provider, application interaction data that characterizes a current or prior interaction between the user and a particular application executing at the user device (see Fig. 3 (element 108), col. 6, lines 18-67, showing that a priori application probability module is based on application/user context such as command history, user profile, environmental context, etc.).
identifying, by the voice service provider, linguistic elements that represent the audio data and that are relevant to the application interaction data (see Figs. 3 (elements 110, 306) and 4, see col. 4, lines 2-5, col. 5, line 65 – col. 6, line 18, col. 7, line 50 – col. 8, line 49, col. 9, lines 23-27 and 59-66,  showing speech recognition module that identifies words represented by the audio input and uses such words to determine potential commands that are interpretable by relevant applications).
performing, by the voice service provider, natural language processing based on the identified linguistic elements and based on action data that defines a structured format of application-specific commands and data inputs for the particular application (see col. 14, lines 42-51, col. 15, lines 18-28, showing that natural language processing is performed to determine which application, and in turn, which command, the input corresponds to, in order to select a corresponding command to the target application; see also col. 9, lines 59-66, col. 10, lines 38-56).
generating, by the voice service provider and based on performing the natural language processing, structured data that includes one or more of the application-specific commands and one or more of the data inputs for the particular application (see col. 15, lines 24-28).
transmitting, by the voice service provider and to the particular application executing at the user device, the structured data, wherein transmitting the structured data to the particular application causes the particular application to perform one or more application-specific actions, of the particular application, in accordance with the structured data (see col. 15, lines 29-30; see also col. 2, lines 23-41, col. 6, lines 18-67).

It is noted that Claim 8 recites “a voice service provider executing in part on a user device and in part on a server” and while Adams does not appear to explicitly recite “a voice service provider executing in part on a user device and in part on a server,” Adams makes it clear that the functionality described therein can be achieved with local and/or remote modules (see Fig. 2, col. 5, lines 29-38 and 51-59), and a skilled artisan would understand that such functionality can be distributed between the user device and the cloud/server in various ways.  

With respect to dependent Claim 9, Adams teaches the method of claim 8, as discussed above, and further teaches wherein identifying, by the voice service provider, the linguistic elements that represent the audio data and that are relevant to the application interaction data includes: biasing speech recognition processing, performed on the audio data in identifying the linguistic elements, based on the application interaction data (see col. 7, lines 50-65, col. 9, lines 59-66).

With respect to dependent Claim 10, Adams teaches the method of claim 8, as discussed above, and further teaches wherein the action data correlates particular text strings with one or more of the application-specific actions that can be performed by the particular application (see col. 9, lines 59-66; see also col. 7, lines 50-65).).

With respect to dependent Claim 11, Adams teaches the method of claim 8, as discussed above, and further teaches wherein the action data specifies, for each of the one or more application-specific actions that can be performed by the particular application, a corresponding structured format of corresponding application-specific commands and corresponding data inputs that, when processed by the particular application, would cause the particular application to perform operations consistent with the application-specific action (see col. 9, lines 59-66).

With respect to dependent Claim 12, Adams teaches the method of claim 8, as discussed above, and further teaches wherein the structured data identifies the one or more application-specific actions, one or more parameters currently associated with at least one of the one or more application-specific actions, and one or more modified parameters to be associated with the at least one of the one or more application-specific actions, and wherein transmitting the structured data to the particular application causes the particular application to modify one or more user interface elements presented within a native graphical user interface of the particular application (see col. 9, lines 59-66; it is noted that Adams does not appear to explicitly discuss a “native graphical user interface of the particular application,” but Adams makes it clear that inputted commands are transmitted to a corresponding application and a skilled artisan would understand that such command can result in a modification of the application’s user interface, such as when a media player is instructed to play a media item, as is well known in the art (see col. 2, lines 35-41, col. 8, lines 28-49)).


With respect to Claims 13-16, these claims are directed to a non-transitory computer-readable media, comprising steps and/or features similar to those recited in Claims 8-11, and are thus rejected under a similar rationale to Claims 8-11, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179